Citation Nr: 0832784	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-22 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for depression, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1986 to 
October 1988.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
fibromyalgia and depression.


FINDINGS OF FACT

1.  The veteran is shown by competent medical evidence to 
have fibromyalgia etiologically related to active service.  

2.  The veteran is shown by competent medical evidence to 
have depression etiologically related to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Fibromyalgia was incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  The veteran's depression is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2006 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  The July 2006 letter 
also provided the veteran with VCAA notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service treatment records, VA treatment 
records, and VA examinations have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

1.  Fibromyalgia

Service treatment records show that the veteran was seen for 
chronic bilateral groin and leg and weakness in the right 
lower extremity.  The veteran's symptoms progressed, he was 
referred for several orthopedic evaluations, and was 
diagnosed chronic bilateral adductor tendonitis.  He had a 
Medical Board evaluation in August 1988 and was separated due 
to chronic bilateral adductor tendinitis, right greater than 
left.  

Specifically, the veteran was seen in December 1986 for a 
pulled muscle.  January 1987 clinical treatment notes reflect 
continuing pain in the right groin, persisting for one and a 
half months.  The veteran had slipped while running and 
reported right thigh tenderness.  He was assessed with 
tendonitis.  A February 1987 note shows that the veteran 
received a tetanus shot four days prior.  He had a warm 
circular area on the left arm from the shot and was assessed 
with a local reaction to tetanus.  Clinical treatment records 
dated in February 1987 and March 1987 reflect continuing pain 
in the groin, radiating down the right leg to the knee.  His 
pain was noted to have increased.  The veteran also had 
weakness in right quadriceps with sensory loss.  He was 
referred for an orthopedic consultation.  The veteran had 
quadriceps and hamstring weakness.  An April 1987 orthopedic 
consultation reflects a diagnosis of tendonitis.  June 1987 
orthopedic evaluations reflect a tender right inguinal area 
and probable tendonitis in the right and left groin.  He was 
seen in October 1987 to rule out significant neurologic 
problems.  He continued to have tendonitis but felt weakness 
in the right leg.  The examiner found no hard neurologic 
defects and felt there were psychological factors affecting 
his condition.  The examiner also noted symptoms of 
headaches.  The veteran indicated that he was going to see a 
local orthopedist for a second opinion.  Clinical treatment 
records dated in July and August 1988 show continuing 
complaints of bilateral leg pain with a diagnosis of chronic 
bilateral abductor tendonitis.   

A September 1987 private orthopedic evaluation, associated 
with service treatment records, shows that the veteran began 
having discomfort in both legs during boot camp.  The veteran 
reported that he was diagnosed with lymphadenopathy, lymph 
nodes in his groin, and was concerned that this was not 
mentioned in his Board examination.  The physician did not 
find any adenopathy on examination.  He noted a dramatic 
amount of weakness of the extensor hallucis longus on the 
right, weakness of plantar flexion, and weakness of the 
quadriceps and hamstrings on the right.  The physician did 
not feel that this was feigned.  He stated that the veteran 
had definite evidence of neural compression.  He felt that 
further studies, including a myelogram of the entire spinal 
canal, were warranted.  

Post-service treatment records reflect continued complaints 
related to the previous diagnosis of chronic adduction 
tendonitis.  A July 1989 VA examination noted muscular 
weakness in the right lower extremity.  The examiner stated 
that he was unable to account for the veteran's complaints of 
pain in the abductor regions of the right thigh, and was 
unable to account for weakness of all major muscle groups of 
the right lower extremity when the veteran had a diagnosis of 
abductor tendonitis.  A September 1991 VA examination 
reflects extensor hallucis longus muscle weakness.  VA 
treatment records dated in 1992 and 1993 reflect continuing 
numbness and leg pain bilaterally.  A February 1992 treatment 
report noted the veteran's previous diagnosis of bilateral 
adduction tendonitis in 1987, and stated that his symptoms 
persisted.  

VA treatment records dated from 2002 to 2008 reflect a 
current diagnosis of fibromyalgia. The veteran was first 
diagnosed with fibromyalgia at the VA medical center in May 
2002.  He had been referred for possible cervical 
radiculopathy.  The VA physician noted a history of adductor 
tendonitis.  A neurosurgery resident had felt that the 
veteran had right meralgia paresthetica.  Examination 
revealed weakness in the right arm and right extensor 
hallucis longus.  The veteran had significant muscle guarding 
on structural examination in the cervical spine and upper 
thoracic area.  He was diagnosed with fibromyalgia.  A VA 
June 2003 rheumatology consult for the evaluation of 
fibromyalgia reflects pain in the neck, shoulders, legs, and 
heads.  The veteran's complaints reportedly started 15 years 
prior.  All fibromyalgia tender points were active.  The 
veteran was diagnosed with fibromyalgia with no evidence of 
inflammatory arthritis or degenerative joint disease.  

A May 2006 note from the veteran's VA treating physician 
shows that the veteran brought in papers from is initial 
treatment in 1987 while in service.  Those records were 
reviewed in reference to bilateral adductor tendonitis.  In 
September 1987, the veteran exhibited weakness in the L5-S1 
nerve root distribution on the right side and it was felt 
that this needed to be worked up for neural compression.  The 
VA physician also noted that the veteran had received the 
tetanus toxoid two times with an allergic response, one when 
he was a teenager, and once in the Marine Corps.  He had some 
progressive symptoms of weakness in the legs and pain going 
up in to the arm area.  

A May 2006 letter from the veteran's physician and a June 
2006 note in his VA treatment records show that the veteran's 
fibromyalgia was associated with thoracic outlet syndrome.  
It was noted that historically, the veteran had an allergic 
reaction to the tetanus toxoid injection while in service.  
The VA physician opined that he felt beyond a reasonable 
doubt that the allergic response had an affect on the 
veteran's neuromuscular system.  

A May 2007 VA examination did not include a review of the 
claims file.  The veteran had his private medical records and 
a letter from his VA physician.  The veteran diagnosed with 
fibromyalgia.  No opinion was rendered with respect to 
etiology.  

The veteran's VA physician provided an additional May 2007 
opinion.  He stated that he had reviewed the veteran's 
medical record.  He indicated that the veteran had a systemic 
reaction to a tetanus shot given in February 1987.  The 
veteran developed a temperature of 101 and had been elevated 
with a headache for four days.  He had a local reaction of 
the left arm, swollen where he received the tetanus shot four 
days prior.  He had a temperature and malaise.  During most 
of the veteran's career in the Marine Corps, he was on light 
duty due to what was called tendonitis or muscle weakness.  
There was no definitive diagnosis made of his medical 
condition (fibromyalgia).  The physician stated that he 
believed without reasonable doubt that his tendonitis and 
weakness during active duty was fibromyalgia, it just was not 
diagnosed.  The veteran had been seen and followed at VA 
following discharge from service.  He had symptoms of muscle 
weakness, which were documented in his service record.  He 
had multiple diagnoses of hip flexor pain, quadriceps 
weakness, tendonitis, and there was documented weaknesses in 
his musculature in service.  Service treatment records also 
related that there was fear of migraine headache, and marked 
elevation in his blood pressure.  The veteran was found in 
October 1988 to be unfit for duty and was medically 
separated.  The VA physician stated that the veteran was seen 
by him initially in May 2002 and had been followed by him for 
the previous five years.  He had also been seen by a VA 
rheumatologist who concurred with the diagnosis of 
fibromyalgia.  The veteran's symptomatology got progressively 
worse from 1987 to that time.  The VA physician stated that 
he felt the veteran's condition was service-connected since 
there was clear documentation of his muscular problems, 
hypertension, and weakness that was not diagnosed as 
fibromyalgia, but indeed appeared to be, without reasonable 
doubt, fibromyalgia during his military career.  He stated 
that there are systemic responses to inoculations given in 
the service.      

A May 2008 VA examiner reviewed the claims file, including 
service treatment records and opinions given by the VA 
physician.  A physical examination was completed and the 
veteran was diagnosed with fibromyalgia.  The VA examiner 
opined that the veteran's claimed symptoms are not likely due 
to the tetanus shot received in February 1987 as there was no 
scientific evidence that tetanus shots caused chronic 
disabilities like muscle weakness and pain.  He opined that 
the veteran's symptoms of generalized body pains and weakness 
which were presumably diagnosed as fibromyalgia were 
different from symptoms of bilateral adductor tendonitis of 
both lower extremities.   

Service treatment records show that the veteran was seen 
throughout his time in service for various physical 
complaints, to include bilateral pain and weakness in the 
lower extremities diagnosed as tendonitis.  The veteran also 
received a tetanus shot in service, to which he had a local 
allergic reaction.  Medical evidence of record shows that the 
veteran's various physical complaints continued and 
progressed after his separation from service.  He has a 
current diagnosis of fibromyalgia.

In this case, there are two conflicting opinions as to 
whether the veteran's fibromyalgia is related to an in-
service tetanus shot and other physical manifestations in 
service.  The veteran's VA treating physician has opined that 
the veteran's fibromyalgia is related to a tetanus shot in-
service, and was manifested in service by symptoms of 
musculoskeletal pain and weakness, headaches, and elevated 
blood pressure noted in service treatment records.  In 
contrast, a May 2008 VA examiner opined that the veteran's 
claimed symptoms were not likely due to the tetanus shot he 
received in service, and opined that generalized body pains 
and weakness, presumably diagnosed as fibromyalgia, were 
different from the veteran's symptoms of bilateral adductor 
tendonitis.  According to CAVC, "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. 
App. 467, 470 (1993); See also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  

The Board finds that both the VA physician's and VA 
examiner's opinions are probative, in that they were based on 
a through review of the claims file and examination of the 
veteran.  The Board finds that the VA physician's opinion in 
this case is of equal probative weight as the VA examiner's 
opinion.  The VA physician is the physician who initially 
diagnosed the veteran with fibromyalgia.  VA treatment 
records show that he has continued to treat the veteran for 
fibromyalgia since that time.  The Board finds that the VA 
physician, who has followed the veteran for several years, is 
familiar with the veteran's current disability and his 
medical history.  After review of pertinent records, the 
veteran's VA physician has provided a full statement of 
reasons and bases for his opinion.  In his May 2007 opinion, 
the VA physician gave a detailed account of findings from 
service treatment records.   His opinion was based on his 
findings, and is well supported by medical evidence of 
record.  The VA examiner's opinion also holds probative 
weight as it included a review of the records and a statement 
of reasons and bases.  Resolving the benefit of the doubt in 
favor of the veteran, the Board finds that service connection 
for fibromyalgia is warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7 (2007).

2.  Depression

The veteran has claimed that he has depression secondary to 
service-connected disabilities, to include fibromyalgia.  The 
veteran is currently service-connected for extension hallucis 
longus muscle weakness with plantar weakness of the right and 
left foot, adductor tendinitis in the right and left groin, 
hypertension, and peptic ulcer disease.  As noted above, the 
Board also finds that service connection is warranted for 
fibromyalgia.  

VA treatment records dated from 2006 to 2008 show that the 
veteran has been receiving treatment for depression.  A May 
2006 letter from the veteran's VA physician notes that the 
veteran had situational depression associated with the 
decrease in physical activity and decreased functional 
component due to fibromyalgia.  The veteran was referred by 
his VA physician for a psychiatric evaluation in July 2006 
for psychiatric symptoms, including depression, related to 
his health issues.  He was diagnosed with probable depression 
due to medical conditions.  He had an October 2006 diagnosis 
of mood disorder secondary to general medical conditions, 
depressive type.  An April 2007 note from the veteran's VA 
psychiatrist shows that the veteran has severe recurrent 
depression and anxiety secondary to chronic painful medical 
conditions. 

The veteran was referred for a March 2007 VA examination.  
The claims file was reviewed and the veteran was evaluated.  
The veteran was diagnosed with mood disorder secondary to 
service-connected disabilities.  The examiner opined that it 
was likely as not that the veteran's mood disorder is 
secondary to his service-connected disabilities, specifically 
pain in his legs and feet and back, based on a review of the 
medical record and the veteran's statements during interview.  

A May 2008 VA examination included a review of the claims 
file as well as VA electronic medical records.  The veteran 
was evaluated and was diagnosed with major depression.  The 
examiner opined that it is likely as not that the veteran's 
depression is related to fibromyalgia.  He stated that the 
rationale is the medical record.  

VA treatment records and two VA examinations clearly show 
that the veteran has a current diagnosis of depression 
proximately due to service-connected fibromyalgia and pain in 
the veteran's legs and feet and back.  There is no medical 
evidence to the contrary.  In light of the evidence discussed 
above, the Board finds that service-connection is warranted 
for depression. 

C.  Conclusion

The veteran has been diagnosed with fibromyalgia, service 
treatment records show that the veteran had various physical 
symptoms in service that can be related to fibromyalgia, and 
competent medical evidence has related the veteran's 
fibromyalgia to his military service.  Therefore, the Board 
concludes that the evidence supports a finding that the 
veteran has fibromyalgia etiologically related to active 
service.  The veteran has been diagnosed with depression and 
medical evidence shows that veteran's depression is likely 
related to fibromyalgia and other service-connected medical 
conditions.  The evidence supports a finding that the veteran 
has depression secondary to a service-connected disability.


ORDER

Service connection for fibromyalgia is granted.

Service connection for depression is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


